Buchanan, J.
This is an hypothecary action. The defendant, Gonniff, third possessor of the property affected by plaintiff’s mortgage, has called in warranty his vendor, Corse, and also tho Recorder of Mortgages of the parish of Jefferson.
There (loos not appear to be any complaint of the judgment in favor of plaintiffs, which is unquestionably correct under the evidence. But the appellant asks that the case should be remanded for a now trial, because the jury *54did not paps upon his call in warranty of Gone. The cause was tried, and the verdict was rendered in the presence of all parties. It was the business of the appellant to see that the jury passed upon his calling in warranty. This was an issue between himself and his warrantor. Had he desired to have a special finding of the jury thereupon, he should have asked for it before the verdict was recorded and the jury discharged. His neglect to do so, cannot prejudice the plaintiffs, who were not bound to protect his interests. Theriot v. Henderson, 6 Ann. 223. It is proper to observe, that Gorse is not made a party to this appeal, and consequently we could not modify or change the judgment to his prejudice. After the verdict rendered upon the plaintiff’s claim against Gonniff, there was another verdict entered up upon one of Oonniff's calls in warranty, that against Arnoult, the Recorder. The appellant complains of the rejection of certain evidence offered by him against the Recorder. But it is unnecessary to examine this point, inasmuch as the Recorder is not a party to this appeal, either by bond or citation.
Judgment affirmed, with costs in both courts.